DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0145130A1) (hereafter Lin) in view of Yeh et al. (US 2017/0053898A1) (hereafter Yeh).
With respect to claim 1, Lin teaches depositing solder paste (301) on the first metallization pattern (101), wherein the solder paste is a first material (figure 7A; and paragraphs 18, 43-45, and 61-65); forming solder balls (103) on the second metallization pattern (201), wherein the solder balls are a second material that is different from the first material (figure 7E; and paragraphs 18, 43-45, and 61-65); placing the solder balls in physical contact with the solder paste (figures 7B-7E; and paragraphs 18, 43-45, and 61-65); performing a first reflow process at a first temperature that melts the solder paste; and after performing the first reflow process, performing a second reflow process at a second temperature that melts the solder paste and melts the solder balls, wherein the second temperature is greater than the first temperature, the second reflow process forming connectors between the first metallization pattern and the second metallization pattern (paragraphs 18, 43-45, and 61-65); and after performing the second reflow process, depositing an underfill (105) between the bonded components, the underfill laterally surrounding an interface between the connectors and the first metallization pattern (Figures; 7D-E; and paragraphs 31 and 35). Molding compound (105) is reasonably considered an underfill.
With respect to claim 1, Lin does not explicitly teach that the bonding process is for forming a redistribution structure comprising a first metallization pattern on a first side of the redistribution structure; and forming an interconnect structure comprising a second metallization pattern on a first side of the interconnect structure; and bonding the interconnect structure to the redistribution structure.
However, Yeh teaches forming a redistribution structure (110) by bonding with a paste (132) and balls (131) comprising a first metallization pattern (111) on a first side of the redistribution structure (figures 2-3D; and paragraphs 17 and 21); and forming an interconnect structure (120) comprising a second metallization pattern (112) on a first side of the interconnect structure; and bonding the interconnect structure to the redistribution structure (figures; and paragraph 16).  Note that Yeh also teaches using a molding core encapsulant (140).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the bonding process of Lin to bond the components of Yeh in order to increase reliability of the bonding process and assembly.
With respect to claim 2, Lin teaches wherein the solder paste comprises tin and bismuth (paragraph 21).
With respect to claim 3, Lin teaches wherein the solder balls are bismuth-free (paragraph 43). 
With respect to claim 4, Lin teaches wherein the first temperature is between 140 °C and 180 °C (paragraphs 43 and 45).
With respect to claim 5, Lin teaches wherein the second temperature is between 210 °C and 250 °C (paragraphs 43 and 45).
With respect to claim 6, Yeh teaches connecting a semiconductor device (the semiconductor device that is ultimately connected to solder balls 190) to the second side of the redistribution structure.
With respect to claim 7, Lin teaches wherein performing the first reflow process forms temporary connectors between the first metallization pattern and the second metallization pattern, wherein the temporary connectors comprise a region of the first material bonded to a region of the second material (figures 7B-7E; and paragraphs 18, 43-45, and 61-65).
With respect to claim 8, since the collective process of Lin and Yeh uses the same materials and process as that of the instant application, it is the examiner’s position that when performing the second reflow process in Lin that the forms connectors between the first metallization pattern and the second metallization pattern a homogenous composition will intrinsically be formed (figures 7B-7E; and paragraphs 18, 43-45, and 61-65).  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 9, since the collective process of Lin and Yeh uses the same materials and process as that of the instant application, it is the examiner’s position that the connectors of Lin will exhibit between 4% and 20% bismuth by mass.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 10, since the collective process of Lin and Yeh uses the same materials and process as that of the instant application, it is the examiner’s position that after performing the second reflow process, the warpage of the interconnect structure will intrinsically be less than 1400 um.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0145130A1) (hereafter Lin) in view of Yeh et al. (US 2017/0053898A1) (hereafter Yeh) and Arvin et al. (US 2017/0179071A1) (hereafter Arvin).
With respect to claim 11, Lin teaches placing the plurality of solder bumps (103) on the plurality of regions of solder paste (301); wherein the solder bumps have a second melting temperature that is greater than the first melting temperature of the paste (paragraphs 43-45); performing a first reflow process at a first reflow temperature for a first duration of time, wherein the first reflow temperature is less than the second melting temperature (paragraphs 18, 43-45, and 61-65); and after performing the first reflow process, performing a second reflow process at a second reflow temperature for a second duration of time, wherein the second reflow temperature is greater than the second melting temperature (paragraphs 18, 43-45, and 61-65).
With respect to claim 11, Lin does not teach forming a plurality of regions of solder paste on a redistribution structure; forming a plurality of solder bumps on an interconnect structure; and wherein while performing the second reflow process, respective interfaces between each of the plurality of solder bumps and the plurality of regions of solder paste remain exposed to ambient environment.
However, Yeh teaches a plurality of regions of solder paste (132) on a redistribution structure (110); and forming a plurality of solder bumps (131) on an interconnect structure (the pads necessary for bonding the solder (131) to the chip (130).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the bonding process of Lin to bond the components of Yeh in order to increase reliability of the bonding process and assembly.
While, Arvin specifically teaches that encapsulating can take place either before or after a second reflow (paragraphs 5 and 6).  Encapsulating after the second reflow would intrinsically expose the interfaces to ambient environment.
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the encapsulating after the second reflow operation as taught by Arvin in the collective process of Lin and Yeh in order to reinforce the solder joint(s) after solidification.
With respect to claim 12, Lin discusses ratios of paste per bump (paragraph 42), but fails to explicitly teach wherein the mass ratio of a region of solder paste to a solder bump is between 1:8 and 1:16.  However, it is the examiner’s position that it would have been obvious to set the ratio within the claimed range in order to form the desired stand-off height.  Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to claims 13 and 14, Lin teaches soldering for a first duration and soldering for a second duration, but fails to explicitly teach wherein the first duration of time is between 100 seconds and 200 seconds, and wherein the second duration of time is between 50 seconds and 80 seconds. Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the claimed first and second heating times, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize the claimed first and second heating times by the reasoned expectation of heating the joints just long enough to completely melt the solder without thermally degrading the components of the assembly. 
With respect to claim 16, Lin discusses ratios of paste per bump (paragraph 42), but fails to explicitly teach wherein the ratio of a width of a region of solder paste to the width of a solder bump is between 1:2 and 1:4. However, it is the examiner’s position that it would have been obvious to set the ratio within the claimed range in order to form a bond of the desired width.  Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0145130A1) in view of Arvin et al. (US 2017/0179071A1) (hereafter Arvin) and Chen et al. (US 2020/0006219A1) (hereafter Chen).
With respect to claim 17, Lin teaches a method of forming a semiconductor package (title), comprising: depositing solder paste (301) on first contact pads (101) of a first package component (100), wherein the solder paste comprises bismuth (figures 7A-E; and paragraphs 43-45); depositing solder material (103) on second contact pads (201) of a second package component (200), wherein the solder material is free of bismuth (figures 7A-E; and paragraphs 43-45); performing a first heating process at a first temperature that bonds the solder paste to the solder material, wherein the solder material remains a solid during the first heating process; and after performing the first heating process, performing a second heating process at a second temperature that melts the solder paste and the solder material to form connectors that bond the first contact pads and the second contact pads (figures 7A-E; and paragraphs 43-45).
With respect to claim 17, Lin does not teach after performing the second heating process, depositing an underfill material between the first package component and the second package component, the underfill material extending continuously from the first package component to the second package component.
Arvin specifically teaches that encapsulating can take place either before or after a second reflow (paragraphs 5 and 6).  Encapsulating after the second reflow would intrinsically expose the interfaces to ambient environment.
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the encapsulating after the second reflow operation as taught by Arvin in the collective process of Lin in order to reinforce the solder joint(s) after solidification.
While Chen teaches the underfill material extending continuously from the first package component to the second package component (figures 31-32; and paragraphs 40 and 71).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the continuous encapsulation of Chen in the collective process of Lin and Arvin in order to form sufficient joint reinforcement.
With respect to claim 18, Lin teaches wherein the second temperature is between 30 °C and 70 °C greater than the first temperature (paragraphs 43-45).
With respect to claim 19, Lin teaches wherein the solder paste has a mass percentage of bismuth between 35% and 58% (paragraphs 43 and 51-52).  In order for a SnBi solder alloy to have a melting temp lower than 165 degrees Celsius the composition of Bi would intrinsically be between 35% and 58%.
With respect to claim 20, Lin teaches wherein the first temperature is less than 180 °C (paragraphs 43-45).

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
The applicant argues that the cited references, either individually or in combination, fail to teach or suggest the features cited respectively in claims 1, 11, and 17.  
The examiner respectively disagrees.  As discussed above, the molding compound (105) of Lin can reasonably be considered an encapsulate.  In addition, the newly added limitations of claims 11 and 17 are taught by the newly cited Arvin and Chen references.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735